UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6490


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KENNEDY COVINGTON,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:07-cr-00632-TLW-1)


Submitted:   July 21, 2011                    Decided:    July 26, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,     and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kennedy Covington, Appellant Pro Se. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kennedy Covington appeals the district court’s order

denying his motion to compel the Government to file a Fed. R.

Crim.    P.    35(b)   motion    for   reduction     of    sentence.      We   have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                     United

States v. Covington, No. 4:07-cr-00632-TLW-1 (D.S.C. Mar. 23,

2011).        We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in   the    materials

before   the     court   and    argument     would   not   aid    the   decisional

process.



                                                                          AFFIRMED




                                         2